DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on 14 November 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on14 November 2022.

Drawings
The drawings are objected to because the lines are light and difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 5, refers to “the coating layer,” however, three “coating layers” are referred to previously.  The claim is unclear as to which “coating layer” is being referred to.
	The last two lines of claim 1 state that the second layer comprises “the transition metal oxide.”  The phrase implies that the transition metal oxide in the first layer must be the same as the transition metal in the second layer.  However, the dependent claims and the inventive examples suggest this interpretation is in error.  For example, all of the inventive examples employ a first layer of lanthanum titanium oxide, and a second layer of magnesium fluoride and yttrium oxide.  See Table 1, page 11.  Thus, it is unclear as to whether the transition metal in the second layer is the same as or different than the transition metal in the first layer.  For purposes of examination, the second layer will be presumed to include a transition metal that may be the same or different than the transition metal in the first layer.  
Claims 2-12 are rejected for failing to correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akao et al. (US 2020/0346973 A1) in view of Yamane et al. (WO 2018/193742 A1).
Akoa et al. discloses an antireflection film having alternating layers of a high refractive index layer (i.e., a first coating layer) and a low refractive index layer (i.e., second coating layer).  See paragraphs [0146]-[0149].  
The high refractive layer material may be In2O3, ZrO2, CeO2, TiO2, Ta2O3, Nb2O5 or SnO.  See paragraph [0147].  Each of these oxides is a transition metal or lanthanum metal with the exception of In2O3.
The low refractive index layer may be SiO2, Al2O3, NiO, MgF2, CaF2, Y2O3 or MgS2.  See paragraph [0148].  Akoa et al. teaches that one or more of the low refractive index materials may be employed.  See paragraph [0149].
Therefore, it would have been obvious to one of ordinary skill in the art to have employed any of the mixtures of materials for the low refractive index layer of Akoa et al. including a mixture of MgF2 or CaF2 and Y2O3.  The rationale for doing so is that it would have been obvious to have combined equivalents (i.e., low refractive index materials) for the same purpose.  See MPEP 2144.06 I.
	Akoa et al. fails to disclose a water repellant layer on the antireflection layer.
	Yamane et al. discloses a water repellant layer than can be applied to an antireflection coating.  See the abstract.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the antireflection coating of Akoa et al. with the water repellant layer of Yamane et al.  The layer of Yamane provides excellent surface lubricity, water and oil repellant properties, durability, and abrasion resistance.  Id.
	As to claims 2 and 3, Akoa et al. teaches that the high refractive index (i.e., first coating layer) may be TiO2 (paragraph [0147]), which is a Group IV transition metal.
	As to claim 4, Akoa et al. suggests employing a mixture of MgF2 or CaF2 and Y2O3.  See paragraphs [0148] and [0149].  Therefore, it would have bene obvious to have employed any ratio between each of the materials, including the claimed amounts.
	As to claim 5, Akoa et al. teaches the low refractive index film (i.e., second coating layer) may contain Y2O3 (paragraph [0148]), which is a Group III transition metal.
	As to claim 6, Akoa et al. suggests that the low refractive index material may be a mixture of MgF2 or CaF2, and Y2O3.  See paragraphs [0148]-[0149].
	As to claim 7, Akoa et al. does not disclose the presence of any oxygen in the MgF2.  See paragraph [0148].
	As to claim 8, Akoa et al. teaches the high refractive index layer (i.e., first coating layer) is next to the substrate and the outermost layer is a low refractive index layer.  See Table 2.  The combination of references suggests that the water repellant layer would be applied to the outermost layer. 
As to claims 9 and 10, Akoa et al. teaches that the antireflection layer may comprise 2 to 8 layers.  See paragraph [0146].  In other words, the low and high refractive index layers may be repeated 1 to 4 times.
	As to claim 11, Akoa et al. teaches that the antireflection layer may have a total thickness of 0.01 µm to 3 µm.  Therefore, it would have been obvious to have changed the thickness of any of the low and high refractive index layers so long as the total thickness is between 0.01 and 3 µm.
	As to claim 12, Yamane et al. teaches that the water repellant layer contains a fluoro-oxyalkylene polymer including an organosilicon compound (i.e., silane).  See the abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakano et al. (US 2021/0199854 A1) teaches lanthanum titanate as a high index of refraction layer in an antireflection layer stack.  See paragraph [0026].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784